[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                No. 05-13525                   FEBRUARY 24, 2006
                            Non-Argument Calendar               THOMAS K. KAHN
                                                                    CLERK
                          ________________________

                     D. C. Docket No. 04-10030-CR-KMM

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                      versus

CATHERINE PEREZ,

                                                            Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (February 24, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     The sole issue in this appeal is whether the jury had before it sufficient
evidence to convict appellant of conspiracy with intent to distribute cocaine, in

violation of 21 U.S.C. § 846. Appellant contends that no reasonable jury could

have found that she knowingly participated in the conspiracy because all that the

evidence established was that she was merely present at the scene of a drug sale on

two occasions.

      In resolving this sufficiency-of-the-evidence issue, we determine whether,

after viewing the evidence in the light most favorable to the prosecution, a

reasonable jury could have found the essential elements of the charged offense

beyond a reasonable doubt. See United States v. Charles, 313 F.3d 1278, 1284

(11th Cir. 2002) (citations omitted).

      To obtain a conviction in this case, the Government had to prove that (1) two

or more persons agreed to possess with intent to distribute cocaine; (2) appellant

was aware of the agreement; and (3) appellant knowingly and voluntarily joined in

the agreement. Charles, 313 F.3d at 1284. Where, as here, the Government’s case

is based on circumstantial evidence, “reasonable inferences, and not mere

speculation, must support the jury’s verdict.” Id. (internal quotations and citations

omitted). A defendant’s mere presence at the scene of the crime, while a probative

factor, is insufficient in itself to support a conspiracy conviction, as the

Government must also prove that the defendant “knew the essential nature of the



                                            2
conspiracy.” Id. (internal quotations and citations omitted).

       In this case, there was sufficient evidence upon which a reasonable jury

could conclude that appellant knowingly participated in a conspiracy to distribute

cocaine. Unlike the defendant in Charles, who took part in a burglary and was not

faced with evidence that he knew that the goal of the conspiracy involved

narcotics, appellant – on two separate occasions–arrived in a parking lot to

exchange large amounts of money for small quantities of a white object wrapped in

a paper towel. Additionally, when talking to the police, appellant indisputably

referred to the June 16 and 18 transactions as a “deal.” Therefore, it was not

unreasonable for the jury to find that appellant was not merely present at the scene

of a drug transaction, but knowingly and willingly participated in it. Cf. Charles,

313 F.3d at 1286 n.6 (defendant’s statement that he was “not sure” that goal of

conspiracy involved narcotics was not enough evidence to uphold conviction).1

       AFFIRMED.




       1
          Appellant’s citation of United States v. Lopez-Ramirez, 68 F.3d 438, 441 (11th Cir.
1995), and related cases, is unpersuasive. Those cases involved third persons who actually
delivered or sold the drugs. Here, however, there was no third person delivering drugs, and
appellant was indisputably the only person present in the car when she directed Malopolski to
exchange the money for the white objects.

                                               3